          Case 5:19-cv-05398-JLS Document 55 Filed 04/27/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


   KETURAH WINTERS, et al.,
                 Plaintiffs,

           v.                                                                    CIVIL ACTION
                                                                                  No. 19-5398

       AKZO NOBEL SURFACE CHEMISTRY, LLC,
       et al.,
                     Defendants.


                                                 ORDER

        AND NOW, this 27th day of April, 2020, upon consideration of Defendant Nouryon

Surface Chemistry LLC’s (named in Plaintiffs’ Amended Complaint as “Akzo Nobel Surface

Chemistry, LLC a/k/a Akzo Nobel, Inc., a/k/a Akzo Nobel Coatings, Inc., a/k/a Nouryon Surface

Chemistry, LLC” and heretofore referred to as “Nouryon SC”) first “Motion to Dismiss Plaintiffs’

Complaint For A Lack of Personal Jurisdiction” (ECF No. 20), Nouryon SC’s second “Motion to

Dismiss Plaintiffs’ Complaint For A Lack of Personal Jurisdiction” (ECF No. 23), and all

supporting and opposing papers, it is hereby ORDERED as follows:

        1. Nouryon SC’s first Motion to Dismiss for Lack of Personal Jurisdiction (ECF No. 20)

           is DENIED AS MOOT 1;

        2. Nouryon SC’s second Motion to Dismiss for Lack of Personal Jurisdiction (ECF No.

           23) is GRANTED for the reasons stated in the accompanying Memorandum Opinion;

           and




   1
    Defendant Nouryon SC filed its first Motion to Dismiss for Lack of Personal Jurisdiction on February 18,
   2020. (See ECF No. 20.) On March 3, 2020 Plaintiffs filed an Amended Complaint in response. (See ECF
   No. 22.) As such, Nouryon SC’s first Motion is denied as moot.
  Case 5:19-cv-05398-JLS Document 55 Filed 04/27/20 Page 2 of 2




3. All claims in this matter asserted against Defendant Nouryon SC are hereby

   TRANSFERRED to the United States District Court for the District of Delaware.



                                         BY THE COURT:



                                         /s/ Jeffrey L. Schmehl
                                         Jeffrey L. Schmehl, J.




                                     2
